Citation Nr: 1103560	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensable rating for residuals, excision 
cyst right cheek.

2.  Entitlement to an effective date prior to December 7, 2005, 
for a grant of service connection for residuals, excision cyst 
right cheek.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2007, a statement of the case 
was issued in April 2009, and a substantive appeal was received 
in May 2009.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals, excision cyst 
right cheek is manifested by a depressed surface contour of the 
scar, but not manifested by limitation of function or visible or 
palpable tissue loss.

2.  An October 2004 RO rating decision denied the Veteran's 
request to reopen his claim for entitlement to service connection 
for residuals, excision cyst right cheek; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

3.  On November 29, 2005, VA received the Veteran's request to 
reopen his claim for entitlement to service connection for 
residuals, excision cyst right cheek.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 10 
percent (but no higher) for the Veteran's service-connected 
residuals, excision cyst right cheek have been met for the period 
under appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.118, and Diagnostic Code 7800 (in 
effect prior to October 23, 2008).

2.  The October 2004 RO rating decision which denied the 
Veteran's request to reopen his claim for entitlement to service 
connection for residuals, excision cyst right cheek is final.  38 
U.S.C.A. § 7105 (West 2002).

3.  The criteria for assignment of an effective date of November 
29, 2005, but no earlier, for the grant of service connection for 
residuals, excision cyst right cheek have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in January 2006, March 2006, May 2006, and July 2006.  This 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence, as well as 
provided notice regarding disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from a 
rating decision granting service connection and assigning an 
initial rating.  Consequently, Vasquez-Flores is inapplicable.  
Nevertheless, the Board also notes that the United States Court 
of Appeals for the Federal Circuit recently vacated the holding 
of the Veteran's Court in Vazquez-Flores, which required the VA 
to notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records are on file.  There is no indication of 
available, outstanding records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination regarding his claim in 
February 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board finds 
that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal, and the appellant 
is not prejudiced by a decision on the claim at this time.

Increased Rating

Briefly, the Veteran contends that the severity of his service-
connected disability warrants a higher rating.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which diagnostic code or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The applicable rating criteria for skin disorders, to include 
scars, are found at 38 C.F.R. § 4.118.  During the pendency of 
this appeal for an increased rating, the criteria for evaluation 
of scars were amended as of October 23, 2008.  However, the 
revisions are applicable to applications for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  Here, VA received the Veteran's claim in December 
2005.  Therefore, only the pre- October 2008 version of the 
schedular criteria is applicable in this case.

Under Diagnostic Code 7800 for scars of the face, a 10 percent 
rating is warranted when the veteran experiences one of the 
following characteristics of disfigurement: scar of 5 inches or 
more (13 or more cm.) in length; scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of scar elevated 
or depressed on palpation; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches (39 
sq. cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

The next highest rating of 30 percent is warranted if the veteran 
has visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or the veteran exhibits two or three of the 
aforementioned characteristics of disfigurement.  Id.

Diagnostic Codes 7801 and 7802 provide ratings for scars, other 
than the head, face, or neck; therefore, these diagnostic codes 
do not apply in this case as the service-connected scar is 
located on the Veteran's cheek.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars 
that are superficial and painful on examination.  Note (1) to 
Diagnostic Code 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) provides 
that a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

Historically, service connection was granted for the Veteran's 
residuals, excision cyst right cheek in a March 2007 rating 
decision and assigned a noncompensable disability rating, 
effective December 7, 2005.

Service treatment records document that the Veteran had a cyst on 
his right cheek excised in September 1962.  As a result of the 
operation, the Veteran had a 4 mm. by 15 mm. longitudinal scar.  
In September 1964, the Veteran underwent surgery for revision of 
his scar.  A subsequent treatment record from September 1964 
noted uneventful convalescence.

The Veteran was afforded a VA medical examination in February 
2009.  The examiner noted that the claims file was available and 
reviewed.  During the examination, the Veteran reported that he 
was a retired machinist.  The Veteran reported that he had a cyst 
removed in 1962.  After the operation, the scar had healed and he 
had no recurrence of the cyst and the scar did not become 
infected; however, it healed in a very unsightly manner.  In 
1964, the Veteran underwent revision of the scar under local 
anesthetic by a plastic surgeon.  The Veteran reported that his 
scar healed quite well, and was significantly improved over his 
initial scar, but the scar was still obviously quite visible.  
The cyst did not return and the scar healed without any 
subsequent infections or keloid formation.  The Veteran reported 
that he would still occasionally cut himself while shaving.  The 
Veteran did not complain that his scar was painful, but reported 
tightness on the side of his mouth, particularly during cold 
weather.  The Veteran was completely able to chew, move his face, 
and speak without any difficulty.  There was no evidence for 
drooling or loss of function, as the incision did not penetrate 
into the soft tissue at all or the muscles.

Physical examination of the Veteran revealed a scar on the right 
side of the Veteran's face.  The scar was curvilinear and 
measured approximately 1.75 inches, extending from the lower area 
of the right cheek to within 0.5 inch of the right corner of the 
mouth.  The scar was extremely well-healed and was nonadherent.  
The scar was slightly depressed.  There was no evidence of skin 
breakdown or ulcerations.  The scar was not painful to touch; 
however, it was mildly numb to monofilament testing in comparison 
to the same area on the left side of the cheek.  The Veteran felt 
the monofilament, but it was slightly decreased in the area of 
the scar itself.  The Veteran was fully able to move all of the 
muscles of his face.  The Veteran's cranial nerves appeared quite 
intact.  The Veteran was able to masticate and speak without 
difficulty.  The scar was nonmobile and nonadherent to underlying 
tissue.  The scar was slightly depigmented in comparison to the 
area of the skin around it; the examiner noted hypopigmentation 
at approximately 0.1 cm.  The scar caused asymmetry of his face.  
There was no induration or inflexibility of the skin in the area 
of the scar, and there was no limitation of motion or function 
caused by the scar.  There was no inflammation, edema, or keloid 
formation.  The examiner diagnosed the Veteran with epidermoid 
cyst of the right cheek, status post removal and subsequent 
revision of the scar, residuals as noted.

In support of his claim, the Veteran submitted multiple 
statements and pictures of his scar.

In the present case, there is competent medical evidence has one 
characteristic of disfigurement under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  In this regard, the surface contour of the 
Veteran's scar is depressed.  Significantly, the examiner from 
the February 2009 VA medical examination found the Veteran's scar 
to be slightly depressed.

The essential element of the criteria for 30, 50, and 80 percent 
ratings, which distinguishes it from the criteria of a 10 percent 
rating, is that there is visible or palpable tissue loss.  Id.  
In the present case, there is no competent medical evidence of 
visible or palpable tissue loss.  The examiner from the February 
2009 VA medical examination found that the Veteran's incision did 
not penetrate into the soft tissue or the muscles.  Therefore, 
the Board finds the evidence does not support visible or palpable 
tissue loss.

In addition, Diagnostic Codes 7803 and 7804 are not applicable, 
since the highest rating they afford is 10 percent.  Also, rating 
the Veteran under Diagnostic Code 7805 is not appropriate, since, 
in February 2009, the VA examiner found that there was no 
induration or inflexibility of the skin in the area of the scar, 
and there was no limitation of motion or function caused by the 
scar.

In sum, the competent evidence shows that the Veteran's surface 
contour of his scar is depressed, which is one characteristic of 
disfigurement, and, thus, a 10 percent rating is warranted.  
However, there is no evidence that the Veteran's has any visible 
or palpable tissue loss, the conditions that warrant ratings 
higher than 10 percent under Diagnostic Code 7800, during the 
course of this appeal.  Having carefully considered the claim in 
light of the record and the applicable law, the Board finds that 
the preponderance of the evidence supports the Veteran's 
entitlement to a disability rating of 10 percent (but no higher) 
for residuals, excision cyst right cheek; therefore, the claim 
for an increased rating is granted to that extent.

Resolving all doubt in the Veteran's favor, the Board further 
finds that the 10 percent rating is warranted during the entire 
period contemplated by this appeal; that is, from December 7, 
2005.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also notes that, in general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in Diagnostic Code 
7800.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted.

Effective Date

The Veteran contends that he is entitled to an effective date 
prior to December 7, 2005 for service connection for residuals, 
excision cyst right.  Specifically, the Veteran asserts that he 
should be awarded an effective date from July 1971, when he filed 
his initial claim for service connection.  The statutory and 
regulatory guidelines for the determination of an effective date 
of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a claim 
for increase will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to an individual under the 
laws administered by VA. 38 C.F.R. § 3.151.  Any communication or 
action, indicating intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).

The Veteran's first claim for service connection for neuritis was 
filed in July 1971.  The Veteran's claim was denied in an August 
1971 rating decision.  The Veteran did not appeal this decision.  
Accordingly, the RO's August 1971 determination was final.  38 
U.S.C.A. § 7104.  

In July 2004, the Veteran filed a request to reopen his claim for 
entitlement to service connection for a scar.  Subsequently, an 
October 2004 rating decision denied the Veteran's request to 
reopen his claim.  The Veteran was furnished notice of the 
decision and notice of appellate rights by letter dated November 
12, 2004.  However, after reviewing the evidence, the Board is 
unable to find that a timely notice of disagreement was received 
within one year of such notice.  By statute, a notice of 
disagreement must be received within one year of the date of 
mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  
By regulation, a notice of disagreement must express 
dissatisfaction or disagreement with the adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result.  There must be an expression of a desire 
for appellate review.  38 C.F.R. § 20.201.  See Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).

The Veteran subsequently submitted a statement on a VA Form 21-
4138 which the RO viewed as a request to reopen.  Review of the 
statement shows that it was date stamped as received at the RO on 
December 7, 2005.  In March 2007, the RO reopened the Veteran's 
claim and granted service connection for residuals, excision cyst 
right cheek, with an effective date of December 7, 2005.  

However, in reviewing the VA Form 21-4138, it appears to have 
several date stamps, one of which appears to show receipt at 
another VA regional office on November 29, 2005.  The Board 
therefore finds that the proper date of receipt of the claim 
should be November 29, 2005.  However, there is no basis for an 
earlier date.  The Board stresses to the Veteran that because no 
appeals were timely filed from either the 1971 or the 2004 
denials, by law the effective date of service connection based on 
a reopening of the prior final disallowances can be no earlier 
that the date of the request or claim to reopen.  

Based on the above, the earliest date of receipt of a reopened 
claim for service connection for residuals, excision cyst right 
cheek was November 29, 2005.  While the Board is sympathetic to 
the Veteran's beliefs that an even earlier effective date is 
warranted; under the circumstances, the Board is precluded by 
statute and regulation from assigning an effective date prior to 
November 29, 2005, for the granting of service connection for 
residuals, excision cyst right cheek.  Accordingly, the 
preponderance of the evidence is against the claim for an 
effective date earlier than November 29, 2005.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a disability rating of 10 percent (but no higher) 
for residuals, excision cyst right cheek is warranted.  
Entitlement to an effective date of November 29, 2005, for the 
grant of service connection for residuals, excision cyst right 
cheek, is warranted.  To this extent, the appeal is granted, 
subject to laws and regulations applicable to payment of VA 
monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


